  8:21-cv-00274-RGK-PRSE Doc # 7 Filed: 08/05/21 Page 1 of 1 - Page ID # 35




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


JOHN W. MANNING,                                             8:21CV274

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

CARD.COM,

                    Defendant.


       This matter is before the court on its own motion. On July 27, 2021, the clerk
of the court sent an order to Plaintiff at his last known address, and it was returned
to this court as undeliverable. (See Filing 6.) Plaintiff has an obligation to keep the
court informed of his current address at all times. See NEGenR 1.3(e) and (g)
(requiring pro se parties to adhere to local rules and inform the court of address
changes within 30 days). This case cannot be prosecuted in this court if Plaintiff’s
whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: September 7, 2021: check for address.

      Dated this 5th day of August 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
